Citation Nr: 1744680	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on the appellant's status as surviving spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1955 to June 1976.  The Veteran died in June 2014.  The Appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2017, the Appellant testified before the undersigned during a Board hearing held by videoconference.  A copy of the hearing transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Appellant and the Veteran were divorced at the time of the Veteran's death and the marital separation was not temporary.



CONCLUSION OF LAW

The criteria for entitlement to a finding of surviving spouse status for the purpose of eligibility for VA death benefits are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  See November 2014 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's death certificate, marriage certificate and divorce certificate are in the file, in addition to lay statements and other evidence submitted by Appellant.  The Appellant has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

The appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits (DIC, death pension, and accrued benefits). 

In order for the appellant to be recognized as a surviving spouse, the evidence must support that the claimant was the Veteran's spouse at the time of death and that the claimant lived continuously with the veteran from the date of marriage to the date of the Veteran's death.  38 U.S.C.A. §§ 101(3), 5124(c) (West 2014); 38 C.F.R. §§ 3.205(a), 3.206 (2015). 

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 CFR 3.1 (j) (2016).

If the couple did not continuously cohabitate or was estranged or separated at death, VA must determine whether the separation was due to the misconduct of, or procured by the veteran without the fault of the spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.53, 3.205(a)(6) (2015); Gregory v. Brown, 5 Vet. App. 108, 112   (1993); Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).  

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  See 38 C.F.R. § 3.53(a). 

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

Moreover, the "without fault" requirement is not a continuing one; rather, the fault, or absence thereof, is to be determined based on analysis of conduct at the time of separation.  See Gregory, 5 Vet. App. at 112.  

A separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  See Alpough, 490 F.3d at 1357.

Facts and Analysis

The evidence does not establish that the Appellant meets the criteria of surviving spouse.  

During the Appellant's August 2017 Board hearing, the Appellant stated that she and the Veteran divorced due to financial reasons, specifically for her to avoid paying back taxes.  She stated that after she and the Veteran divorced, they lived together and established a common law marriage up until his death.  The Appellant testified that the United States Marine Corps recognize her as surviving spouse.  She stated that her daughter filled out the Veteran's death certificate and mistakenly classified his marital status as divorced.  

Of record is the marriage certificate of the Veteran and Appellant dated June 1958.  A Qualified Domestic Relations Order of North Carolina dated April 1992 indicates the Veteran and Appellant have been separated since December 1990 and governs the terms of their separation.  A July 1992 judgment was entered divorcing them.  

A June 2014 death certificate of the Veteran lists his marital status as divorced.  A July 2015 amended death certificate notes the Veteran as having been married to the Appellant.

The Veteran's March 2009 claim for benefits lists his marital status as divorced in 1992.

Statements from the Veteran's son indicate his belief that the Veteran and Appellant were married at the time of the Veteran's death.

Multiple medical records from prior to the Veteran's death indicate that he consistently listed his marital status as divorced.  VA treatment records dated November 2010 indicate the Veteran is divorced and on good terms with his ex-wife, who resides separately from him.  VA treatment records dated December 2002, October 2008, January 2009, February 2011 and VA mental exam dated April 2012 list the Veteran as divorced in 1992.

A May 2013 VA treatment record reflects that Veteran "discussed the option" of living with his ex-wife due to his declining health.  A March 2014 VA treatment note reflects that the Veteran's ex-wife and children are "very involved" in his care.  A May 2014 VA treatment record indicates that the Veteran's daughter was ill and therefore the Appellant would bring the Veteran to his doctor's appointment.  However the daughter stressed that they are divorced and "the Veteran is not his ex-wife's [Appellant's] responsibility."

The balance of evidence does not support that the Veteran and Appellant were married, common law or otherwise, at the time of his death.  The record indicates that Veteran and Appellant were divorced in 1992.  The Appellant stated that she cared for the Veteran prior to his death and they had a close relationship.  While the Board credits her statements, there is no indication that the Veteran and Appellant considered themselves married after their divorce.  The Appellant is noted as caring for the Veteran prior to his death but is consistently referred to as his ex-wife.  The Veteran consistently referred to the Appellant as his ex-wife.  While the record supports they had a good relationship after their divorce, there is no indication prior to the Veteran's death that they considered themselves married or held themselves out as married.  

The evidence that indicates that they considered themselves married occurred after the Veteran's death, for example, the amended death certificate.  While the Veteran's son indicated his belief that the Veteran and Appellant were married, the daughter indicated in the evidence of record her belief that they were divorced.  As such, the evidence indicating that the Veteran and Appellant were married is given less probative weight.

The Board also notes that the Veteran and Appellant were living in California prior to the Veteran's death.  The State of California does not recognize common law marriage, rather basing separation of non-married couples under laws of equity.  See Marvin v. Marvin, 18 Cal. 3d 660 (1976).

As such, the claim cannot be substantiated as a matter of law and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).



ORDER

Recognition of the Appellant as the Veteran's surviving spouse is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


